



Exhibit 10.1
Fastenal Company                                        
Bonus Program for Executive Officers
Quarterly Incentives
Our executive officers are eligible for cash incentives through individual bonus
arrangements based on improvements in the overall financial performance of the
company and/or their respective areas of responsibility. The bonus arrangements
provide our executive officers with the opportunity to earn a cash bonus for
each quarter during a year when we increase our earnings above a predetermined
minimum target.
The cash bonuses for all of our named executive officers (as disclosed in our
proxy statement) other than our chief financial officer are based on growth in
pre-tax earnings of the company and/or the officer's area of responsibility. The
compensation committee selected pre-tax earnings as the appropriate metric for
calculating cash bonuses for those officers because of the committee's belief
that the focus of the named executive officers should be on profitability, which
is the primary driver of shareholder value. The cash bonuses for our chief
financial officer are based on growth in company-wide net earnings because his
responsibilities allow him to affect our entire financial position including our
tax position.
The compensation committee believes that no named executive officer should earn
a cash bonus for a quarter unless financial performance has improved and
therefore sets minimum targets for each quarter that are equal to the earnings
achieved for the same quarter in the prior year. The compensation committee
requires growth in earnings before any bonuses can be earned due to its belief
that growth is achievable with superior effort and will generate the cash
necessary to expand the company's operations in accordance with our business
plans and increase shareholder value.
The payout percentage used to calculate the amount of each named executive
officer's quarterly cash bonus reflects the officer's track record in his
current position (i.e., newly promoted executives historically have had to prove
themselves in their new positions before earning higher payout percentages) and
relative ability to impact profitability.
We do not believe it is necessary for payouts under our executive cash incentive
program to be capped, as cash bonus payments to our named executive officers are
tied directly to our financial performance so that they increase only if and to
the extent the company's profitability grows. We do not base the cash incentives
paid to our executive officers on multiple metrics since we believe the current
design of our executive bonus arrangements, along with our other controls,
adequately mitigates risk and since the use of multiple metrics would not be in
furtherance of our goal of keeping our compensation programs simple,
understandable, and transparent, and would risk keeping our executives focused
on things other than profitability, thereby depriving them of the clear feedback
and motivation necessary to improve our bottom line.
2017 Incentive Program
The bonus arrangements for our named executive officers for 2017 were approved
by our compensation committee at its last meeting in 2016. Consistent with prior
years, the bonuses for 2017 were based on growth in pre-tax earnings or net
earnings of the company and/or the officer's area of responsibility. The bonuses
for each quarter were determined by applying a payout percentage to the amount
by which pre-tax earnings or net earnings exceeded 100% of pre-tax earnings or
net earnings for the same quarter in 2016. The compensation committee determined
that the bonus formulas for each of the named executive officers for 2017 would
remain unchanged from 2016. The committee maintained bonus arrangements
consistent with 2016 because the committee believes those arrangements are
reasonable and reflective of our business model and culture.
The 2017 cash incentive program described above applied to all of our named
executive officers. The specific bonus opportunities for our named executive
officers are summarized in the table below. Each named executive officer's cash
bonus for each quarter during 2017 was determined by applying the payout
percentage listed opposite his name below to the amount by which pre-tax
earnings or net earnings of the company and/or the officer's area of
responsibility for that quarter exceeded 100% of such earnings in the same
quarter of 2016 (the 'minimum target').
Name
Earnings Type
Payout Percentage
Mr. Florness
Company-wide pre-tax earnings
1.25%
Mr. Lewis
Company-wide net earnings
0.90%
Mr. Owen
Company-wide pre-tax earnings
0.80%
Mr. Watts (1)
Pre-tax earnings
2.40% / 0.35%
Mr. Miller (2)
Pre-tax earnings
1.00% / 0.10%

(1) The bonuses for Mr. Watts were based on growth in U.S. dollar equivalent
pre-tax earnings for the geographic areas under his leadership (which are all
areas outside of the United States), with the payout percentage applied to that
growth of 2.40%, as well as growth in company pre-tax earnings, with the payout
percentage applied to that growth of 0.35%.





--------------------------------------------------------------------------------





Exhibit 10.1 (Continued)
(2) The bonuses for Mr. Miller were based on growth in pre-tax earnings for the
geographic area under his leadership (which is the East coast of, and Southern
and Southwestern areas of, the United States), with the payout percentage
applied to that growth of 1.00%, as well as growth in company pre-tax earnings,
with the payout percentage applied to that growth of 0.10%.
The following table sets out, for each quarter in 2017, our actual and minimum
target pre-tax earnings and net earnings on a company-wide basis for that
quarter. (As indicated above, the 'minimum target' amount in 2017 was 100% of
such earnings in the same quarter of 2016.)
2017
Actual
Pre-tax Earnings
($)
Minimum Target
Pre-tax Earnings
($)
Actual
Net Earnings
($)
Minimum Target
Net Earnings
($)
First quarter
210,893,000
199,851,000
134,159,000
126,227,000
Second quarter
235,366,000
207,817,000
148,917,000
131,521,000
Third quarter
225,992,000
201,239,000
143,103,000
126,925,000
Fourth quarter (1)
200,830,000
180,822,000
152,422,000
114,805,000

(1)The fourth quarter 2017 bonus for Mr. Lewis was modified to give effect to
the unanticipated positive impact of the Tax Act, on net earnings, the basis of
his bonus for the quarter. Mr. Lewis' bonus was calculated on proforma net
earnings of $128 million (without giving effect to approximately $24.4 million
of discrete tax items due to the Tax Act) for the fourth quarter of 2017.
During 2017, the approximate percentage of the actual and minimum target pre-tax
earnings of the company attributable to our operations in the geographic area
under Mr. Miller's leadership was 40%, and outside the United States (under Mr.
Watts' leadership) was 13%.
2018 Incentive Program
The bonus arrangements for our named executive officers for 2018 were approved
by our compensation committee at its last meeting in 2017. Consistent with prior
years, the bonuses for 2018 will be based on growth in pre-tax earnings or net
earnings of the company and/or the officer's area of responsibility. The bonuses
for each quarter will be determined by applying a payout percentage to the
amount by which pre-tax earnings or net earnings exceeded 100% of pre-tax
earnings or net earnings for the same quarter in 2017. The compensation
committee determined that the bonus formulas for each of the named executive
officers for 2018 will remain unchanged from 2017, including the use of proforma
net earnings amounts in the case of Mr. Lewis' bonus to remove the effect of
discrete items due to the Tax Act. The committee maintained bonus arrangements
consistent with 2017 because the committee believes those arrangements are
reasonable and reflective of our business model and culture.





